Citation Nr: 1729379	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  11-21 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for migraine headaches.

2.  Entitlement to a rating higher than 20 percent for status post right shoulder rotator cuff surgery, to include on an extraschedular basis.

3.  Entitlement to an extraschedular disability evaluation based upon multiple service-connected disability evaluations under 38 C.F.R. § 3.321(b)(1). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION


The Veteran, who is the appellant, served on active duty from September 1993 to September 1997 and from April 1999 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to a rating higher than 10 percent for status post right shoulder rotator cuff surgery and a compensable rating for migraine headaches.

During the pendency of this appeal, in May 2011, a Decision Review Officer (DRO) decision granted an increased rating of 20 percent for status post right shoulder rotator cuff surgery (right shoulder disability) effective April 29, 2010, the date of receipt of the claim.  Applicable law mandates that when a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran had a videoconference hearing before the undersigned Veterans Law Judge in April 2015.  A copy of the transcript is of record.

In July 2015, the Board remanded this matter for additional development, to include VA examinations.  The requested development has been performed and complies with the directives of the Board remand.

Following the requested development, the Appeals Management Center (AMC) , acting on behalf of the RO, in a February 2016 rating determination, increased the Veteran's disability evaluation for his migraines headaches from noncompensable to 30 percent disabling, and assigned an effective date of September 29, 2007.  

As a result, the Board has listed the issue as such on the title page of the decision. 

In his June 2017 written argument, the Veteran's representative raised the issues of entitlement to an increased disability evaluation for the right shoulder repair on an extraschedular basis and the issue of an extraschedular evaluation for multiple service-connected disabilities under the provisions of 38 C.F.R. § 3.321(b)(1).  As such, the Board has incorporated these issues on the title page of this decision.  

As will be discussed in further detail below, the issue of entitlement to an increased evaluation for residuals of status post right shoulder rotator cuff surgery, to include on an extraschedular basis and the issue of an extraschedular disability evaluation based upon multiple service-connected disability evaluations under 38 C.F.R. § 3.321(b)(1) require additional development and both are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) via the AMC.  


FINDING OF FACT

The Veteran's migraine headaches have caused frequent completely prostrating and prolonged attacks productive of severe economic inadaptability throughout the entire appeal period.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for a 50 percent disability evaluation for migraine headaches has been met since September 29, 2007.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.10, 4.124a Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a May 2010 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates. The September 2010 rating decision reflects the initial adjudication of the claim after the issuance of the letter.  Hence, the letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, private treatment records and reports, VA examination reports, and lay evidence.  No additional pertinent evidence has been identified by the claimant. 

As it relates to the claim for a higher disability evaluation for migraine headaches, the Veteran was afforded VA examinations in September 2007, June 2010, February 2013, and January 2016.  The Board finds that the VA examinations of record are adequate because they were performed by medical professionals, were based on thorough examinations of the Veteran, reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Thus, the Board finds that no further examinations are necessary regarding the above issue.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by him and on his behalf.  He also appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

While additional evidence has been received since the issuance of the last supplemental statement of the case, the Veteran's representative, in his June 2017 written argument, specifically waived local jurisdiction review of these documents.  

Migraines

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  See 38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Under Diagnostic Code 8100, a 10 percent evaluation is warranted for characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent evaluation is appropriate in cases of characteristic prostrating attacks occurring on an average of once a month over the last several months.  With very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, a 50 percent evaluation is in order.

The Veteran maintains that the symptomatology associated with his migraines warrants an evaluation in excess of that which is currently assigned.  

At the time of a September 2007 VA examination, the Veteran reported developing problems with migraine headaches in December 2005.  At that time, whenever he exposed himself to extreme sunlight and extreme sound, he developed nausea without vomiting.  He had migraine headaches.  He had been tried on Zomig and since being tried on Zomig, the problem of headaches had subsided.  He noted having episodes of headaches at least once or twice a month.  He reported taking Zomig at bedtime and noted having good relief from this medication.  A diagnosis of chronic migraine headaches, on medication, was rendered.  

At the time of a June 2010 VA examination, the Veteran reported having 4 severe headaches per month that would last two days in duration.  He noted having to sit in a quiet dark room during these time periods and that this incapacitated him from performing his daily activities.  The flare-ups caused pain, weakness, fatigue, and functional loss.  The examiner rendered a diagnosis of migraine headaches and stated that during these attacks the Veteran could not work or do any other productive activity.  

In his June 2011 substantive appeal, the Veteran reported that he had sharp constant pain as a result of his headaches which required him to be in a quiet area.  He stated that the pain was relentless at times making him incapable of doing his job properly.  

At the time of a February 2013 VA examination, the Veteran reported having headaches approximately four times per week which lasted for three hours after taking the Imitrex.  He described the pain as pounding in the back of his head.  He had nausea/vomiting once or twice a week and photophobia.  The headache pain lasted less than one day.  The examiner indicated that the Veteran did not have prostrating headache pain.  The examiner noted that the Veteran's headaches did not impact his ability to work.  The examiner stated that the Veteran reported that he was a training officer at the Dallas VA and that when he had a migraine at work he normally took Imitrex and turned off the light in his office to rest awhile.  

On an April 2013 VA Form 9, the Veteran indicated that he told the VA examiner that he had severe prostrating migraines on average of four times a week that lasted 6 hours a day or longer.  He also noted that he had days where he could not work and had to call in to take off.  He stated that these migraines had continued since 2007 and had become progressively worse.  He indicated that he read in the decision notification that he could work through his migraines and that was not 100 percent true.  He noted that he stayed at work because he could not afford to lose his job.  He indicated that a reasonable accommodation had been made for him to have the position he now had under Executive Order 13164.  As to not receiving treatment, he noted having undergone a MRI and a CT scan of his head.  He stated that no doctor had given him a legitimate answer as to what was causing these attacks.  Secondly, his primary care doctor did not show any real concerns and just focused on pushing pills and changing up his medication.  He noted having gone from Imitrex to Zomig a number of times without getting real answers or solutions. 

The Veteran also stated that some of the statements that were written by the examiner were totally false.  He noted that he told the examiner on the morning of the examination that he had vomited just a few hours before the examination because of a migraine that lasted throughout the previous night and when he woke up, he still had the same migraine.  He felt nauseated then vomited.  After vomiting, he felt some relief.  He also indicated that what was written by the examiner as to his work situation was a total misrepresentation of the facts.  He noted that he stated that that on certain days when he could not leave work due to the lack of leave hours, he had to stay.  He stated that he turned the lights off in his office and closed the door.  He indicated that it was not that he was okay, it was because he had a job and could not afford to lose it.  He noted that he did not have the luxury to leave his job when he wanted to.  He had a family to take care of.  He stated that he had to think about them and just "suck it up" until his shift was over.  He reported that he had missed numerous days a month from work because of these attacks and that for the examiner to downplay and give inaccurate statements on what he reported was very unprofessional.  

In an April 2013 statement, the Veteran's wife reported that she had been married to the Veteran since September 1999.  She stated that he first started getting these headaches in 2005-2006.  He would get headaches everyday between 2pm-6pm.  The headaches would not go away for days at a time. While at home, sometimes he would just lay in the bed all day with the covers over his eyes complaining of migraine.  She noted that his migraines had gotten progressively worse.  He continued to suffer from the headaches almost on a daily basis and he had about four to five migraines a week.  The headaches lasted five hours or longer.  She reported that she had to go pick him up from work because of the migraines plenty of times.  She indicated that the Veteran had been to the doctor about his migraines and has not gotten any real answers about why he had them.

In a May 2013 statement, T. C. indicated that he had been a co-worker for the last three years.  He stated that the migraines had taken a lot out of the Veteran and his job performance.  He noted that he had seen the Veteran at work vomiting on plenty of occasions because of the migraines.  He had also seen him in his office with the door closed, lights off, and towel over his eyes suffering through these headaches.   He noted that the Veteran had called in sick to work numerous times in the three years he had known the Veteran for his migraines.  He stated that he had had to personally drive him home a few times because the migraine was so intense and severe.

On a July 2014 VA Form 9, the Veteran stated that over the course of the last six years, his headaches had gotten worse and it had affected his career and family life tremendously.  He reported that his migraines occurred about four times a week.  During these attacks, he was very sensitive to light and sounds and had blurred vision. Sometimes he would get some relief by vomiting.  He noted having had to miss numerous days a year from work due to these headaches and that sometimes, while at work, he could not focus on his task because of them.  He had to sit in his office with the lights out and door closed because he did not have any sick leave to take and go home if the medication wasn't working.  He noted that he did not have the luxury to leave work anytime he wanted.  He reported his supervisor had been accommodating at times with him because of his situation.  He had had co-workers drive him home.  He also had his wife come and pick him from work after driving in that morning due to the migraines.  He noted having been treated in the Dallas VAMC Emergency Room because the medications he had been prescribed by his doctor were not working and he was given medication intravenously.  He stated he had gone outside the VA to a neurologist on his own accord to seek treatment for his migraines out of his pocket just to help himself.  He also noted having had medications changed and added to a few times by his primary care doctor at the Dallas VAMC.  He had been prescribed medications to help prevent the migraines that he took regularly.  At the end of the day, after everyone he had talked to and seen, the migraines still persisted and were getting worse and more intense.  

At his April 2015 hearing, the Veteran testified as to having prostrating attacks three to four times per month which would last a day or two.  He indicated that his medications had been increased throughout the years with little relief.  He noted that when he had bad headaches his day was virtually over.  He stated that when he was at work, his wife would have to pick him up as he could not drive home.  It was noted in a letter from the Veteran's supervisor from 2007 to 2010, that he witnessed these severe headaches episodes on numerous occasions.  He stated that the Veteran had suffered from these headache attacks for as long as he had known him.  He reported that the Veteran would call him and request sick leave for migraines three to four times a month.  He further indicated that on numerous other occasions, while on duty, the Veteran would have to leave work and go home because of these headaches being too severe for him to handle while at work.  He stated that he saw the Veteran sitting in the dark in the office without the lights on.  This helped him cope with the migraines.  His sick leave balance was, and had already been, low due to him constantly having to take off work from his chronic headache problems. 

At the time of an August 2015 VA neurology visit, the Veteran reported having had 1-2 headaches per week since 2006, which responded somewhat to Imitrex.  Topiramate had not decreased the frequency or severity of his symptoms, which often started in the left periorbital region or the occipital area.  He reported having nausea, photophobia, and phonophobia, and he sought rest when he had a headache.

At the time of an October 2015 neurology visit, the Veteran was seen for initial botulinum toxin injections for migraine prophylaxis.  It was noted that the headaches had become more severe and more frequent and unresponsive to oral medications.  They occurred 4 to 5 times per month, lasting 4-10 hours.  They were preceded by a visual aura and were associated with nausea, vomiting, photophobia and phonophobia.  They were noted to be extremely painful and disabling.

At the time of a January 2016 neurology clinic visit the Veteran was noted to still be averaging about 10-15 days of headache a month with about 10 severe days per month.  His headaches were unilateral, typically behind the right eye. The pain was throbbing.  He experienced nausea, occasionally vomiting, photo and phonophobia. 

At the time of a January 2016 VA examination, the Veteran was noted to experience pulsating or throbbing head pain, pain localized to one side of the head, nausea, vomiting, sensitivity to light, sensitivity to sound, changes in vision (such as scotoma, flashes of light, tunnel vision), and sensory changes (such as feeling of pins and needles in extremities).  The typical head pain lasted one to two days.  The examiner noted that the Veteran had prostrating attacks once a month.  He reported that these attacks were not productive of severe economic adaptability.  The examiner noted that the Veteran's wife had been called to pick him up when he had to leave work early and could not drive about 4 times in the last year.  Co-workers had driven him home another 3 times in the last 12 months because of headaches and inability to drive. 

In his June 2017 written argument, the Veteran's representative observed the examiner's notation that the Veteran had been able to maintain full time employment in order to dispute the "severe economic inadaptability" associated with the highest potential rating for headaches, however, the Veteran argued that such conclusory determination failed to address the impact of his condition on his employment (having to take sick leave, having to leave work early, having to rest in a dark office at work, having to be driven home from work on seven occasions during the year preceding the VA examination due to the headache severity impairing his ability to drive) and noted that while he may have been able to scrape by maintaining employment he was prevented from being effective in his position (imagine a police officer that cannot drive), and was incapable of engaging in overtime or off duty employment (security at sporting events or other public venues, funeral duty, etc), pursuits which were are typically offered to law enforcement officers.  Thus, even while maintaining gainful employment, he suffered from "severe economic inadaptability" directly attributable to the service-connected headache disorder.

After reviewing all the evidence, both lay and medical,  the Board is of the opinion that the Veteran's migraines more closely approximate the criteria for having migraine headaches which are frequent, completely prostrating, and result in prolonged attacks throughout the appeal period.  As it relates to severe economic inadaptability, the Board notes that the Veteran has been able to maintain employment on a full-time basis and that it has been found by the last two VA examiners that the Veteran's headaches do not cause severe economic inadaptability.  However, the record is replete with both medical and lay statements regarding the profound impact his headaches have had on his employment.  For example, the June 2010 VA examiner reported that during the migraine attacks, the Veteran could not work or do any other productive activity.  The Veteran has reported on numerous occasions that he has had to retire to his office when these attacks occur as he cannot function.  This is confirmed by statements from his supervisor, who indicated that the Veteran would often have to go into a dark room when these attacks occurred and not be able to function, resulting in his having to be driven home either by co-workers or his spouse.  He also noted that the Veteran used excessive sick leave to deal with his headaches and that his leave levels were always low.  Moreover, at the time of an October 2015 neurology visit the Veteran's headaches were noted to occur 4 to 5 times per month, lasting 4-10 hours, and were extremely painful and disabling.  The Board further observes that the Veteran's headache condition has also prevented him from taking on additional responsibilities at work and/or performing overtime employment as an off-duty police officer.  Given the above, the evidence as to whether the Veteran's headaches cause severe economic inadaptability is at least in equipoise.  In such a case, reasonable doubt must be resolved in favor of the Veteran.  Given the foregoing, the criteria for a 50 percent evaluation for migraine headaches has been more closely approximated throughout the appeal period.  As such, a 50 percent evaluation for headaches, the highest evaluation available, is warranted from September 29, 2007.  

The Board has considered the question of entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The evidence in this case does not show that the symptoms associated with the Veteran's chronic headaches present an exceptional disability picture.  Comparison between his symptoms and the criteria found in the rating schedule shows that the rating criteria reasonably describe his disability level and symptomatology--he has characteristic prostrating headache attacks numerous times per month, and his headache symptoms, including time off from work, are expressly contemplated by the schedular rating criteria.  The photophobia, nausea, and vomiting described by the Veteran contributed to the prostrating nature of the headaches and are therefore contemplated by the rating criteria.


ORDER

A 50 percent evaluation for migraine headaches from September 29, 2007, is granted.   


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board finds that the issue for a higher rating for residuals of status post right shoulder rotator cuff surgery must be remanded for further development.  The Board regrets the delay associated with this remand, however a remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

First, the Veteran was last afforded a VA examination for his left shoulder in January 2016.  The Court in Correia v. McDonald, 28 Vet. App. 158 (2016) has emphasized that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Such findings were not completely provided in the January 2016 VA examination in evaluating the range of motion of the Veteran's right shoulder.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, on remand the Veteran should be afforded a VA examination for his right shoulder that complies with the holding in Correia.

As to the issues for an increased evaluation for a right shoulder disorder on an extraschedular basis and entitlement to an extraschedular evaluation based upon multiple service-connected disabilities under the 38 C.F.R. § 3.321(b)(1), the Veteran's representative raised these issues and provided written argument to support these claims on behalf of the Veteran in his June 2017 argument.  Based upon the representative's  arguments the matters should be referred to the Director of Compensation and Pension Service for consideration of an extraschedular evaluations.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified

2.  Schedule the Veteran for a VA examination to determine the severity of his service-connected residuals of status post right shoulder rotator cuff surgery.  The entire record must be made available to the examiner designated to examine the Veteran.  All indicated tests and studies should be performed. 

(a) The examiner should set forth all current complaints and findings pertaining to the right shoulder disability.  Range-of-motion and repetitive motion studies should be performed and should be expressed in degrees.  The examiner must determine any range of motion movements that are painful on active use, passive use, repetitive use, in weight-bearing, and non-weight-bearing.  Findings of the opposite (left) shoulder must also be included, unless the examiner states that the left shoulder is damaged (abnormal). 

In conducting right shoulder range of motion studies, the examiner should specifically include forward flexion and abduction and any functional loss due to pain or painful motion (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion) as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  Any additional functional loss should be expressed in terms of additional limitation of motion.  The examiner should also address whether there is additional loss of motion associated with flare-ups or on repetitive use. 

The examiner must also comment on the presence or absence of ankylosis, dislocations, malunion and nonunion of the clavicle and scapula or humerus, as well as any other impairment of the humerus to include recurrent dislocation at the scapulohumeral joint, fibrous union or flail shoulder. 

(b) To the extent possible, the examiner is asked to provide retrospective commentary on the Veteran's level of right shoulder disability during the appeal period, to include VA examinations dated in June 2010, February 2013, and January 2016 and to comment on the range of motion movements that would be painful on passive use, in weight-bearing and non-weight-bearing.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

3.  Thereafter, refer the Veteran's claim for an increased evaluation for a right shoulder disability on an extraschedular basis and the claim for an extraschedular evaluation based upon multiple service-connected disabilities to the Director of Compensation and Pension Service for consideration of an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) as it relates to the right shoulder claim and also the claim for an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) based upon multiple service-connected disabilities.  

4.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, to include the Court's holding in Correia as it relates to the right shoulder, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Based on the development requested hereinabove, the RO should review the Veteran's claim.  Thereafter, the Veteran's claim of entitlement to an evaluation for a right shoulder disability in excess of that already assigned, to include on an extraschedular basis, and entitlement to an extraschedular evaluation under the provisions of § 3.321(b)(1) for multiple service-connected disabilities should be readjudicated.  If any benefit sought on appeal is not granted, the Veteran and his representative should be issued a Supplemental Statement of the Case, which should include all pertinent laws and regulations, and be afforded a reasonable opportunity to reply.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


